On Rehearing.
B'efore MARTIN, Chief Justice, and ROBB, VAN ORSDEL, HITZ, and GRONER, Associate Justices.
HITZ, Associate Justice.
Upon a rehearing of this case we have again considered the record and arguments, and have again reached the conclusion that on the record as it stands the judgment appealed from must be affirmed.
The contradictory evidence offered and received required a submission of the cause to the jury, upon which the jury found its verdict for the plaintiff, and there is sufficient evidence to support it, if believed. But our consideration of this cause indicates that the District of Columbia was hampered 'in its defense by the lapse of time between the injury and the suit, during which no claim was made or notice given of. the alleged injury.
This course, whether inadvertent or designed, was open to the claimant in the present state of the law, which leads us to suggest again, as we did at the hearing, a change in the statute of limitations applicable to such cases, or the enactment of a requirement that one alleging himself to be injured as a result .of a defective highway or sidewalk must make a sworn complaint thereabout to the District government within some short hut reasonable period, in default of which any legal •action thereupon shall be barred.
Such a requirement would not only enable tbe District of Columbia to deal with the ■complaint and prepare its defense while the matter is fresh and evidence available, but also to safeguard other persons from possible injury by remedying the defective conditions, if any were found to exist.
Provisions of this character appear to he included in a hill recently introduced into the House of Representatives by Mrs. Norton, and are to he found in city charters in Virginia and elsewhere.
The judgment will stand affirmed.
Affirmed.